DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1 and 19 based on the Response filed on 02/05/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.
Claims 3, 5-6, 16-18 are cancelled. 
Claims 1-2, 4, 7-15 and 19-22 are pending. 

Allowable Subject Matter
Claims 1-2, 4, 7-15 and 19-22 are allowed.  The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 19 are allowed since there is no prior teaches an optical beam deflection element including a phase panel controlling polarization and a polarization grating plate causing birefringence based on the polarization, wherein 
the phase panel includes two substrates; each  having a corrugated sheet-like surface including recessed components and protruding components and a polymer-stabilized blue phase liquid crystal inserted between the corrugated sheet-like surface of each of the two substrates disposed opposite to each other with a predetermined distance between the substrates, 
the polarization grating plate includes a plurality of plate segments provided in a plane of the polarization grating plate and each plate segment consists of birefringent media with a thickness of a half-wave plate at the wavelength used, 
each of the plate segments is rectangular or circular and has a birefringence axis rotating with a predetermined period A that is not uniform within the plane of the polarization grating plate, and one or both of the period and a rotating direction of the birefringence axis varies among the plate segments, and 
the phase panel and the polarization grating plate is joined together in such a manner as to overlap.


Claims 2-18 and 20-22 are allowed since they depend on the allowed claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871